FILED
                            NOT FOR PUBLICATION                             MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10315

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00007-JAM

  v.
                                                 MEMORANDUM *
URIEL MIRANDA-OREGEL, a.k.a.
Arturo Garcia, a.k.a. Juan Jose Juarez,
a.k.a. Pedro Vargas,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Uriel Miranda-Oregel appeals from the 77-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      Miranda-Oregel contends that the district court erred by not awarding him a

two-level reduction for acceptance of responsibility. See U.S.S.G. § 3E1.1(a). The

district court did not clearly err in finding that Miranda-Oregel had not accepted

responsibility for his offense, because the record reflects that he did not

demonstrate contrition and that his conduct manifesting acceptance of

responsibility was untimely. See U.S.S.G. § 3E1.1 cmt. n.1(H); United States v.

Nielsen, 371 F.3d 574, 582 (9th Cir. 2004) (“To receive the two-point downward

adjustment, a defendant must at least show contrition or remorse.”).

      We decline to consider on direct appeal Miranda-Oregel’s claim of

ineffective assistance of counsel, because the record is insufficiently developed and

his legal representation was not so inadequate that we can now conclude he

obviously was denied his Sixth Amendment right to counsel. See United States v.

McKenna, 327 F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective assistance of

counsel are generally inappropriate on direct appeal.”).

      AFFIRMED.




                                           2                                   11-10315